Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 15, drawn to a protective window system, classified in E06B 7/02.
II. Claims 9-14, drawn to a method of fabricating a protective window system on a cab of heavy equipment, classified in E02F 9/16.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as mounting the window panes on a bus.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groupings have acquired a separate status in the art in view of their different classification and the .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Neil Henderson on January 13, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 and 15.  Affirmation of this election must be made by applicant in replying to s 9-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate both an operator cab and a top of the window system in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "105" and "160" have both been used to designate a top of the window system in figures 1 and 5 respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to because the lines denoting the window panes 120 and 125 are not dark enough.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    716
    864
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Recitations such as “non-military heavy equipment” on line 1 of claim 1 render the claims indefinite because it is unclear what comprises “non-military” equipment and what comprises “heavy” equipment.  Recitations such as “each window pane” on lines 1-2 of claim 3 render the claims indefinite because it is unclear whether or not the applicant is referring to the window panes set forth above.  Note that “each” is not a proper antecedent.  Recitations such as “the size” on line 2 of claim 3 render the claims indefinite because they lack antecedent basis.  Recitations such as “another of the at least two window panes” on line 3 of claim 8 render the claims indefinite because it is unclear what comprises “another” of the two window panes.  Did the applicant mean to recite “the other” of the two window panes?  Note that the applicant has only set forth two window panes.  Thus, it would appear that “another of the at least two window panes” should be --the other one of the at least two window panes-- to avoid confusion.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102()() as being anticipated Kannel (US 2132421).  Kannel discloses a protective window system for non-military  by an air gap (not numbered, but shown in figure 2) (claim 1);
further comprising a channel 19 for transporting conditioned air and a vent (labeled below) for allowing the conditioned air to enter the air gap (claim 7);
	further comprising a hinge mechanism 9 for allowing at least one of the at least two window panes to move in relation to another of the at least two window panes (claim 8).

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coraboeuf (US 2016/0031544).  Coraboeuf discloses a protective window system for non-military heavy equipment comprising at least two window panes 1, 2 of transparent material separated by an air gap 6 (claim 1); wherein the at least two window panes comprises a plurality of window panes 1, 2, 3 (claim 5); wherein the air gap comprises a plurality of air gaps 5 and 6 (claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannel as applied to claims 1, 7 and 8 above, and further in view of Martin (US 6382711).  .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kannel with a polycarbonate construction, as taught by Martin, to increase the strength of the two window panes of Kannel.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannel as applied to claims 1, 7 and 8 above.  Kannel, as modified above, is silent concerning UL/ANSI testing.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the window panes and the air gap of Kannel, as modified above, with a thickness and size, respectively, such that the window system meets or exceeds UL/ANSI 752 level 1 testing to prevent objects from penetrating through the window panes.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannel in view of Martin as applied to claim 2 above.  Kannel, as modified above, is silent concerning the particular thickness of each of the window panes and a size of the air gap.
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannel (US 2132421) in view of Martin (US 6382711).  Kannel discloses a protective window system for non-military heavy equipment comprising: at least two window panes 11, 14, formed with a curved shape as shown by the curved corners in figure 1; an air gap (labeled below) between at least two of the at least two window panes; a channel 19 for transporting conditioned air and a vent (labeled below) for allowing the conditioned air to enter the air gap; and a hinge mechanism 9 for allowing at least one of the at least two window panes to move in relation to another of the at least two window panes.
Kannel is silent concerning a polycarbonate construction and UL/ANSI 752 level 1 testing.
However, Martin discloses a protective window system having a window pane 77 comprising polycarbonate transparent material as set forth on line 18 of column 5.

Additionally, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide each window pane of Kannel with thickness and to provide the air gap of Kannel with a dimension such that the window system meets or exceeds UL/ANSI 752 level 1 testing to provide increased protection from foreign objects penetrating the window system.


    PNG
    media_image2.png
    487
    1049
    media_image2.png
    Greyscale
 

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634